Citation Nr: 0402347	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from July 1946 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran has been service connected for pulmonary 
tuberculosis since February 1951.

2.  The veteran's pulmonary tuberculosis was determined to be 
arrested in March 1954.

2.  The veteran's pulmonary tuberculosis has been found to be 
inactive and not related to reduction in lung function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pulmonary tuberculosis, far advanced, inactive have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6721 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his April 1999 VA examination, it was noted that the 
veteran's past medical history was significant for chronic 
obstructive pulmonary disease (COPD) and pulmonary 
tuberculosis with bi-apical fibrosis.  The veteran indicated 
that he had been on puffer medication and had respiratory 
symptoms of dyspnea for about the last 12-14 years.  He 
reported being treated in 1997 for pneumonia with antibiotics 
for five to six weeks and then was hospitalized and given 
oxygen and steroids for 12 days.  He indicated that after a 
second bout of pneumonia, he had been on oxygen full time 
since approximately January 1998.  The veteran reported that 
both hot, humid weather and cold, dry air made the dyspnea 
worse, including minimal activity such as taking out the 
garbage.  The veteran stated that he experienced nocturnal 
symptoms of shortness of breath and cough at least several 
times per week.  He used cough drops on a regular basis.  He 
indicated that his chronic cough was dry and progressively 
worsening over the years.  He stated that he has had chest 
pain in the past, but had undergone stress testing which was 
unremarkable.  It was noted that the veteran was a two and a 
half pack smoker a day since 1946 a quit in approximately 
1987.  The veteran also described chronic sinus congestion 
and postnasal drip.  He stated that he has been placed on 
multiple prednisone tapers on a recurrent basis because of 
dyspnea.  He stated that if he took three steps, he was 
already wheezing.  The veteran indicated that his only 
exposures were to paint shop chemicals.  It was noted that 
the veteran had no history of hemoptysis.  He indicated that 
he has had an echocardiogram in the past, which demonstrated 
a normal LV function.  

The examination showed the veteran to ambulate slowly and was 
on oxygen.  Examination of the lungs showed diffuse 
expiratory wheezes appreciated with generalized decreased 
breath sounds.  There were no crackles or rhonchi 
appreciated.  The diagnoses included: chronic obstructive 
pulmonary disease, the veteran had been noted to have a 
moderate degree of COPD on his previous PFTs.  He was 
currently oxygen-dependent.  He was on recurrent prednisone 
tapers and still remained markedly limited in his activities 
due to his symptoms.  The veteran had recently undergone 
pulmonary function testing and a chest x-ray, which was noted 
would be evaluated in an addendum to this report; residuals 
of pulmonary tuberculosis with bi-apical pulmonary fibrosis.

The addendum indicated that the veteran's PFTs showed 
moderate COPD with a decrease in FEV1.  Chest x-ray showed 
bi-apical scarring unchanged.  The examiner indicated that 
the veteran's COPD was not caused by tuberculosis but the 
COPD was aggravated by the residuals of his tuberculosis.  
The PFT findings were due to the COPD though his FVC would be 
larger if not for the fibrosis.  Symptoms were due to both 
COPD and fibrosis, the former likely playing more of a role 
considering his clinical course; the effects of these 
processes were synergistic, both together causing more 
symptoms than the sum of the individuals effects.

VA outpatient treatment records dated March 1999 to December 
1999 noted that in March 1999 the veteran was treated for 
tuberculosis in the 1950s and the veteran's COPD was stable.  
It was noted that the veteran's chest x-ray showed prominence 
of the hila, more on the right, probably refecting pulmonary 
hypertension.  It was noted that a CT would be needed to 
evaluate the area for a mass.  A May 1999 x-ray showed right 
hilar mass measuring approximately 3.5 cm AP x 3 cm 
transverse x 6 cm craniocaudad dimension.  A 1 cm nodule 
probably within the anterior segment of the right upper lobe.  
Scar right upper lobe and emphysematous changes.  PFTs were 
noted as FEV1 1.68 (50%), FEC 3.67 (84%), and FEV1/FVC 46.  
The impression was most likely malignant in view of 
appearance with history of smoking and strong family history.  
It was noted that the hilar mass appeared to be around and 
extended from the right main bronchus to the RLL bronchus 
with some compression and a nodule in the RUL.  The examiner 
noted that tuberculosis was possible in view of the history 
of night sweats, but less likely in view of the presentation.  
In June 1999 a bronchoscopy was preformed which confirmed 
adenocarcinoma.  

At his May 2000 VA examination, it was noted that the veteran 
was treated for 13 weeks of chemotherapy and radiation.  The 
veteran reported that his ability to breathe easier at rest 
had improved but continued to experience dyspnea with minimal 
exertion.  It was noted that the veteran had a productive 
cough and expectorates moderate amounts of clear fluid, which 
regularly interferes with his sleep.  It was noted that the 
veteran was able to walk slowly on level ground while using 
oxygen.  He indicated that he was unable to take part in any 
activity such as dusting, washing dishes, lifting, or 
carrying objects.  He continued to use Albuterol, Azmacort, 
Atrovent puffers, theophylline tabs, and oxygen by canula 2.5 
liters for moderate relief.  It was noted that the veteran 
had not been hospitalized since the completion of his 
chemotherapy and radiation therapy.  

The examination showed the lungs to have decreased 
generalized breath sounds.  Clear, with no wheezes or 
crackles.  A May 1 x-ray showed scarring in the right upper 
and left hemidaphragm.  Volume loss in right hemideaphragm.  
Increased scarring.  Mass at right hilum appeared similar to 
study in November 1999.  It was noted that the veteran was 
due to have a chest CAT scan done later in the month of May 
2000 and awaiting pulmonary function test.  The assessment 
was COPD; adenocarcinoma, right lung, diagnosed by Wang 
needle aspiration; inactive tuberculosis.  The examiner noted 
that it was not likely that the COPD was caused by the 
service connected pulmonary tuberculosis.  It was likely that 
the pulmonary tuberculosis aggravated the COPD.  It was noted 
that the veteran lived a productive life for many years with 
inactive tuberculosis and began to have increased dyspnea in 
approximately 1988.  The examiner noted that the veteran's 
health decreased significantly after being diagnosed with 
COPD.  It was the examiner's opinion that most of the 
veteran's symptoms, including dyspnea, cough, and most likely 
the cancer, had been caused by his many years of smoking and 
it was impossible to separate the symptoms.  PFTs showed 
moderate obstructive defect with some improvement after 
broncodilator.

A July 2000 letter from a physician with the VA Pulmonary 
Medicine and Critical Care Service indicated that the veteran 
had a history of pulmonary tuberculosis in the 1950s at which 
time he was treated with antibiotics, pneumoperitoneum and 
phrenic nerve crushing.  The physician stated that as a 
result of the tuberculosis, the veteran developed scarring of 
his lung and it was a good possibility that the 
adenocarcinoma that the veteran had would have arisen from 
that scar in his.  The physician noted that adenocarcinoma 
was one of the common cancers arising from scars.

At his January 2001 VA examination, the examiner opined that 
it was his opinion that the veteran's adenocarcinoma was 
related to his tuberculosis and not his smoking and was 
responsible for his diminution in functional capacity.  The 
examiner also noted that he could not find records of a chest 
x-rays at the time the veteran was treated for pneumona; 
however, he indicated it was possible that the veteran had 
the tumor at the time he had pneumonia and the tumor was 
actually the cause of the pneumonia.  The diagnoses were 
pulmonary tuberculosis, inactive; adenocarcinoma of the lung.  
The examiner indicated that as the tumor arose in the area 
that the tuberculosis developed, it was as likely as not that 
the adenocarcinoma was caused by the tuberculosis.  The 
examiner noted that the pulmonary function test results had 
been similar for the past 12 years, and were virtually 
unchanged.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
July 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim for entitlement to service connection for an evaluation 
in excess of 30 percent for pulmonary tuberculosis, far 
advanced, inactive and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  He also has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  In 
the letter of July 2003, he was notified of what VA was doing 
to obtain evidence and information on his behalf, and he was 
informed of what information and evidence he needed to 
provide.  (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim for 
entitlement to service connection for an increased evaluation 
for pulmonary tuberculosis, far advanced, inactive.  For 
these reasons, further development of this issue is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

The veteran's pulmonary tuberculosis was originally evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6721 (1954).  
Subsequently, however, during the course of the veteran's 
appeal, the schedular criteria by which respiratory system 
disorders are rated were revised.  (The new criteria have 
been in effect since October 7, 1996). See 46 Fed. Reg. 
46,728 (Sept. 5, 1996) (effective Oct. 7, 1996).  The Court 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

However, in a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000 (April 10, 1999).

Prior to October 7, 1996, the Schedule provided that a 
veteran who was entitled to receive compensation for 
inactive, chronic pulmonary tuberculosis, on or before August 
19, 1968, was entitled to a 100 percent evaluation for two 
years after the date of inactivity, following active 
pulmonary tuberculosis clinically identified during active 
service or subsequent thereto.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (1996).  Thereafter, a 50 percent 
evaluation was assigned during the period from the third 
through the sixth years after the date of inactivity, and a 
30 percent evaluation if far-advanced lesions were diagnosed 
at any time when the disease process was active.  Id.  The 
Schedule further provides that the graduated 50 percent and 
30 percent evaluations and the permanent 30 percent and 20 
percent evaluations for inactive pulmonary tuberculosis were 
not to be combined with ratings for other respiratory 
disabilities.  Id. at Note 2.



Analysis

It is noted that the veteran was granted a 100 percent 
evaluation for adenocarcinoma of the lung effective February 
3, 2000.

In the instant case, as previously noted, the veteran has 
been service connected for pulmonary tuberculosis since March 
1951.  Evidence of record indicates, while the disease was in 
the active infectious process, advanced lesions were 
diagnosed.  The disease has been medically shown as inactive 
since 1954.  Under the provisions that were in effect prior 
to October 7, 1996, the veteran's 30 percent rating is the 
minimum evaluation permitted following a diagnosis of active 
lesions.

Upon VA examination in January 2001, the examiner concluded 
that there was no active tuberculosis.  In the absence of any 
medical evidence indicating that the pulmonary tuberculosis 
is active, there is no legal basis on which to assign a 
rating higher than 30 percent.  Furthermore, pursuant to 38 
C.F.R. § 4.96(a), the graduated ratings of 50 and 30 percent 
will not be elevated.  As the 30 percent rating has been in 
effect since 1960, it is protected under 38 U.S.C. § 110 and 
38 C.F.R. § 3.951. See also 38 C.F.R. § 4.96.  There is no 
basis for a rating in excess of 30 percent prior to October 
7, 1996.

After October 7, 1996, the Schedule provides that the 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis, are 
still applicable because the veteran was entitled to receive 
compensation for pulmonary tuberculosis before August 19, 
1968.  See 38 C.F.R. § 4.97.

The record has been thoroughly reviewed and the evidence of 
record finds that a rating in excess of 30 percent is not 
warranted for inactive pulmonary tuberculosis.  




ORDER

An increased rating for pulmonary tuberculosis, currently 
rated 30 percent disabling, is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



